
	

113 HR 1420 IH: American Export Promotion Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1420
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Gallego (for
			 himself and Mr. Cárdenas) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To authorize appropriations to the Secretary of Commerce
		  to establish public-private partnerships under the Market Development
		  Cooperator Program of the International Trade Administration, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Export Promotion Act of
			 2013.
		2.Additional
			 funding for the market development cooperator program of the Department of
			 Commerce
			(a)In
			 generalThere is authorized to be appropriated to the Secretary
			 of Commerce, for the period beginning on the date of the enactment of this Act
			 and ending on the last day of the 18th month thereafter, $4,000,000 for the
			 Manufacturing and Services unit of the International Trade
			 Administration—
				(1)to establish
			 public-private partnerships under the Market Development Cooperator Program of
			 the International Trade Administration; and
				(2)to underwrite a
			 portion of the start-up costs for new projects carried out under that Program
			 to strengthen the competitiveness and market share of United States industry,
			 not to exceed, for each such project, the lesser of—
					(A)1/3
			 of the total start-up costs for the project; or
					(B)$500,000.
					(b)RequirementsIn
			 obligating and expending the funds appropriated pursuant to subsection (a), the
			 Secretary of Commerce shall give preference—
				(1)to activities that assist small- and medium-sized businesses in the United
			 States; and
				(2)to activities that
			 the Secretary determines will create or sustain the greatest number of jobs in
			 the United States or obtain the maximum return on investment.
				
